DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 11/26/2021. This action is made Final.
B.	Claims 1-25 remain pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Canose, Joseph et al. (US Pub. 2015/0094127 A1), herein referred to as “Canose”.
 

As for claims 1 and 23-25, Canose teaches. A non-transitory computer-readable storage medium and corresponding apparatus of claim 23, system of claim 24 and 

receiving a coordinate input from the user (fig. 2a coordinate user input); changing a movement direction of a moving object moving in a virtual space, based on at least a component in a first axial direction of a coordinate change of the user's input continuously performed, with reference to a first reference coordinate point determined by the user's input indicating the coordinate input (par.29 FIG. 2A 
illustrates the characteristics of touch input provided within the swipe 
profile.  The swipe profile captured by the touch screen interface includes a 
start location `a`, an end location `b`, and a direction defined by arrow 161) ;

and determining a direction of a game operation different from a movement of the moving object in the virtual space, based on at least a component in a second axial direction, which is different from the first axial direction of the continuously performed user input (par. 45 the refiner 212 runs in Realtime during gameplay of the video game to make determinations live as the user inputs to change the game object position and execute game specific actions associated with the game object);


determining (b) that a direction of the change in the user’s input calculated from the component in the first axial direction and the component in the second axial direction of the user’s input satisfies an angle condition (par. 40 and 45 ; user input tracked can be determined to have an angle difference from being inputted and thus the game object can be manipulated associated with the angle difference between point A to point B of user touch input);
based on determining (a) and (b) executing the game operation in the determined direction of the game operation within the virtual space (par.47 based upon user input the game play manipulated module makes the call to update the display to render game object in an updated state appropriate to user input).
Specific to claim 23-24: calculating a magnitude of a vector between at least two coordinates that are based on coordinate inputs provided in connection with the operation input provided by the user; based on the calculated magnitude satisfying the threshold magnitude, executing the game operation in the determined direction (par. 55 



(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:
A1.	Applicant specifically argues about new scope of the claims based upon newly added limitations.
R1.	Examiner notes the new analysis of the claims above to address these concerns.
Prior art does not teach directional input only swipe gestures. Examiner did not agree with this assessment as par. 28 of prior art teaches directional displacement through swipe gestures forward backward and horizontal which is two separate axis of movement. Par. 33 discusses a second operation which is to fire/deploy a game operation much like in the instant application where the player object picks up a game operation "turtle shell" and fires/deploys it at an opponent. The Examiner does not recognize a difference between actions outside of visual art difference (missile versus turtle shell), wherein we have different input to move the player object in multiple axis of directional displacement and we have another input with directional difference from the movement gesture to fire/deploy as a game operation onto a second player. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 15, 2022